DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment 
Applicants’ amendment filed on 01/11/22 has been fully considered and entered. 

Reasons for Allowance
3.	Claims 1-7, 9-10 and 12-17 are allowed.
4.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose a telecommunications system comprising one or more cable clamping brackets configured to detachably mount to the cable clamping area, each of the cable clamping brackets including a base plate configured to mount to the cable clamping area; and a cable holding plate extending from the base plate and including a plurality of cable clamping structures, wherein each of the cable clamping structures includes: a cable securing device configured to secure the one or more cables with a tie wrap; and a cable alignment device configured to align the one or more cables in a cable extension direction; wherein each cable clamping structure is configured to retain at least one of the cables thereto; and wherein the cable alignment device includes grooves provided in opposite side portions of the cable holding plate and configured to at least partially receive the one or 
Claims 2-7, 9-10 and 12-13 depend from claim 1. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 14. Specifically, the prior art fails to disclose a cable clamping bracket configured to detachably mount to a cable clamping area in a telecommunications system, the cable clamping bracket including a cable holding plate extending from the base plate and including a plurality of cable clamping structures, wherein each of the cable clamping structures includes a cable securing device configured to secure a cable with a tie wrap; and a cable alignment device configured to align the cable in a cable extension direction, wherein each cable clamping structure is configured to retain the cable thereto, and wherein the cable alignment device includes grooves provided in opposite side portions of the cable holding plate and configured to at least partially receive the cable, in combination with other recited limitations in the claim.  
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 15. Specifically, the prior art fails to disclose a method for securing cables in a cable clamping area in a telecommunications system, the method comprising the steps of aligning a cable with a cable alignment device, wherein the cable clamping bracket includes: a base plate configured to mount to the cable clamping area; and a cable holding plate extending from the base plate and including a plurality of cable clamping structures, wherein the cable alignment device includes grooves in opposite side portions thereof; securing the cable to the cable securing device of the cable clamping bracket with a fastening element; and mounting the cable clamping bracket to the cable clamping area, in combination with other recited limitations in the claim.  

The prior art of record fails to disclose or reasonably suggest all the limitations of claim 17. Specifically, the prior art fails to disclose a telecommunications system comprising one or more cable clamping brackets configured to detachably mount to the cable clamping area, each of the cable clamping brackets including 4a base plate configured to mount to the cable clamping area; and a cable holding plate extending from the base plate and including a plurality of cable clamping structures, wherein each of the cable clamping structures includes a cable securing device configured to secure the one or more cables with a tie wrap; and a cable alignment device configured to align the one or more cables in a cable extension direction; wherein each cable clamping structure is configured to retain at least one of the cables thereto; and wherein the cable securing device includes an opening and a cable retention tab extending from an edge of the opening, the cable retention tab configured to retain the one or more cables with the tie wrap, in combination with other recited limitations in the claim.  
The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior art. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Claims 1-7, 9-10 and 12-17 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883